Citation Nr: 1616518	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  15-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to radiation exposure in service. 

2.  Entitlement to service connection for skin cancer, to include as secondary to radiation exposure in service.   

3.  Entitlement to service connection for a thyroid disability, to include as secondary to radiation exposure in service.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active duty service from March 1944 to June 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence.  

In February 2016, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he developed prostate cancer, skin cancer and a thyroid disability due to exposure to ionizing radiation from the air and water around Nagasaki, Japan, in 1946.  Specifically, the Veteran maintains that his official duties placed him within 10 miles of Nagasaki while onboard the LSM 387 in the first half of 1946.  He stated that he went ashore.  See January 2012 statements from the Veteran and April 2015 and February 2016 hearing transcripts.  The Veteran also submitted an article by a marine radiochemist about irradiated waters in February 2016; the article discusses contamination of the ocean from radioactive materials.  

Under 38 C.F.R. § 3.311, in cases where the Veteran was diagnosed with radiogenic diseases more than one year after service (as is the case here), VA is required to obtain a dose assessment as to the size and nature of the radiation dose or doses.  In a September 2013 letter, the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction (DTRA) stated that the evidence failed to demonstrate that the Veteran was exposed to radiation by virtue of involvement of the occupation of Nagasaki (from August 1945 to July 1946).  Specifically, DTRA noted that "available historical records" show that the USS LSM 387 departed Yokosuka, Japan, on April 30, 1946, and arrived at Sasebo, Japan (approximately 30 miles from Nagasaki) on May 3, 1946.  DTRA did not specify the nature of these historical records (deck logs, etc.).  

Moreover, DTRA did not provide a dose assessment as is required under 38 C.F.R. § 3.311(a)(2).  On remand, all available deck logs and any other information documenting the precise movements of LSM 387 in 1946 should be obtained for the record.  Thereafter, DTRA, VA's Under Secretary of Health, or its designee, as appropriate, should prepare a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all available deck logs and similar records for the USS LSM 387 for the period from January 1, 1946, to May 31, 1946.
 
2.  After the above evidence is obtained, to the extent possible, in accordance with 38 C.F.R. § 3.311(a)(2) , forward the Veteran's records concerning his radiation exposure - including any service records, his statements and testimony regarding radiation exposure, the article by a marine radiochemist about irradiated waters, and any other information obtained while the case is Remand status - to the DTRA, VA's Under Secretary for Health, or its designee, as is appropriate, for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  The resulting dose estimate must include consideration of the Veteran's diagnoses of prostate cancer, skin cancer and thyroid disability. 
 
3.  If the above-requested development results in a positive dose estimate, the claim must be referred to the Under Secretary for Benefits (or designee) for consideration under 38 C.F.R. § 3.311(c).  Such review should consider, and discuss as necessary, the Veteran's reported onset of prostate, skin and thyroid problems and his subsequent diagnoses. 
 
4.  After conducting any other development deemed appropriate, readjudicate the service connection issues on appeal.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




